Oldham, J. The question presented by the record in this case, was decided by this court, in the case of Rankin v. Badgett, 5 Ark Rep. 345. It was there held that the defendant was bound to show that “the bond was procured by fraud, or was given -without consideration.” The note is prima facie evidence of consideration, notwithstanding die plea impeaching it upon that ground, and it devolves upon the defendant to repel that presumption by proof. This was a suit instituted before a Justice of the Peace. The consideration of the note could have been enquired into without any plea. The filing of the plea did not shift the onus from the defendant to the plaintiff. The question was not involved in the case of Dickson v. Burke, 1 Eng. R. 412. The question in that case., was whether a plea denying any consideration was a good plea. It was held by the court that it was; but nothing was said in reference to the proof upon such a plea, or upon whom the onus devolved. We are of opinion that there is no error in the judgment of the Circuit Court,'and accordingly affirm the same.